PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/335,175
Filing Date: 20 Mar 2019
Appellant(s): Muruganathan et al.



__________________
Daniel P. Homiller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 22, 24-27, 29-31, 33-36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US Patent Application Publication 2018/0175983; hereinafter Yum) in view of Kim et al. (US Patent Application Publication 2019/0215096; hereinafter Kim).
Regarding claims 22, 31, and 40 Yum discloses a method for (fig. 13), a network node for (fig. 14, transmitting device 10), and non-transitory computer-readable medium (fig. 14, memory 12), comprising stored thereupon, a computer program for facilitating Physical Downlink Shared Channel (PDSCH) rate matching (paragraph 0332), comprising:
a processor (fig. 14; paragraphs 0349-0350, 0353); and
a computer program product storing instructions that, when executed by the processor (fig. 14; paragraphs 0349, 0353), cause the network node to:
send, to a wireless device, an indication whether a group of all available resources of one or more aperiodic Channel State Information Reference Signal (CSI-RS) resource pools is used in a given subframe (paragraphs 0331-0334; wherein the base station sends an indication to the UE, indicating whether all or some CSI-RS resources are used), (paragraphs 0331-0334; configured for the UE), wherein sending the indication comprises transmitting, to a wireless device in transmission mode 9 (paragraphs 0331-0334; only for TM9), a Downlink Control Information (DCI) format 2C message (paragraphs 0066, 0331-0334; note that the standard defines that DCI 2C is the format defined for TM9).
Yum does not explicitly disclose in values of two additional bits representing a determined use of CSI-RS resources of the one or more aperiodic CSI-RS resource pools. However, Kim discloses an indication provided in values of two additional bits representing a determined use of CSI-RS resources of the one or more aperiodic CSI-RS resource pools (paragraphs 0172; 2-bit field defined). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yum with the teaching of Kim in order to achieve data channel rate matching (Kim: paragraph 0007).
Regarding claims 24 and 33 the modified Yum discloses the method of claim 22 and the network node of claim 31, wherein a set of aperiodic zero power (ZP) CSI-RS configurations in the wireless device consists of resources that overlap with the aperiodic CSI- RS resource pool (Yum: paragraphs 0331-0334; shared resources).
Regarding claims 25 and 34 the modified Yum discloses the method of claim 22 and the network node of claim 31, wherein the indication represents that no aperiodic CSI-RS resource is used (Yum: paragraphs 0331-0334; indication of aperiodic CSI-RS resources used).
Regarding claims 26 and 35 the modified Yum discloses the method of claim 22 and the network node of claim 31. Yum does not explicitly disclose wherein the two (paragraphs 0169-0172; states 00, etc.). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yum with the teaching of Kim in order to achieve data channel rate matching (Kim: paragraph 0007).
Regarding claims 27, 36 and 41 Yum discloses a method for (fig. 13), a wireless device for (fig. 14, receiving device 20), and a non-transitory computer-readable medium comprising (fig. 14, memory 22), stored thereupon, a computer program for facilitating Physical Downlink Shared Channel (PDSCH) rate matching (paragraph 0332), comprising:
a processor (fig. 14; paragraphs 0349-0350, 0353); and
a computer program product storing instructions that, when executed by the processor (fig. 14; paragraphs 0349, 0353), cause the wireless device to:
receive, from a network node, an indication of whether a group of all available resources of one or more aperiodic Channel State Information Reference Signal (CSI-RS) resource pools is used in a given subframe (paragraphs 0331-0334; wherein the UE receives an indication from the base station, indicating whether all or some CSI-RS resources are used), wherein each aperiodic CSI- RS is user-equipment-specific (paragraphs 0331-0334; configured for the UE), and wherein receiving the indication comprises receiving, from a network node in transmission mode 9 (paragraphs 0331-0334; only for TM9), a Downlink Control Information (DCI) format 2C message (paragraphs 0066, 0331-0334; note that the standard defines that DCI 2C is the format defined for TM9), and applying PDSCH rate matching around aperiodic CSI-RS resources in the group indicated by the received indication (paragraph 0332; PDSCH rate matching around indicated resources).
Yum does not explicitly disclose in values of two additional bits representing a determined use of CSI-RS resources of the one or more aperiodic CSI-RS resource pools. However, Kim discloses an indication provided in values of two additional bits representing a determined use of CSI-RS resources of the one or more aperiodic CSI-RS resource pools (paragraphs 0172; 2-bit field defined). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yum with the teaching of Kim in order to achieve data channel rate matching (Kim: paragraph 0007).
Regarding claims 29 and 38 the modified Yum discloses the method of claim 28 and the wireless device of claim 36, wherein a set of aperiodic zero power (ZP) CSI-RS configurations in the wireless device consists of resources that overlap with the aperiodic CSI- RS resource pool (Yum: paragraphs 0331-0334; shared resources).
Regarding claims 30 and 39 the modified Yum discloses the method of claim 27 and the wireless device of claim 36. Yum does not explicitly disclose wherein the two additional bits represents four states in values 00, 01, 10, 11. However, Kim discloses wherein the two additional bits represents four states in values 00, 01, 10, 11 (paragraphs 0169-0172; states 00, etc.). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Yum with the teaching of Kim in order to achieve data channel rate matching (Kim: paragraph 0007).
Allowable Subject Matter
Claims 23, 28, 32 and 37 have been indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument
	Applicant’s main argument is with regards to the portion of the independent claims that recites, “wherein sending the indication comprises transmitting, to a wireless device in transmission mode 9, a Downlink Control Information (DCI) format 2C message, in values of two additional bits representing a determined use of CSI-RS resources”. Applicant states that the Final Office Action admits that “this is not disclosed by Yum”, which is the cited primary reference.
	Is it to be noted that this argument appears to ignore the rejection as a combination of elements. Namely, the primary reference to Yum is mentioned in the rejection as teaching wherein sending the indication comprises transmitting, to a wireless device in transmission mode 9 (paragraphs 0331-0334; only for TM9), a Downlink Control Information (DCI) format 2C message (paragraphs 0066, 0331-0334; note that the standard defines that DCI 2C is the format defined for TM9). The deficiencies of Yum, which the secondary reference to Kim is brought in to cure is the addition of “values of two additional bits representing a determined use of CSI-RS resources of the one or more aperiodic CSI-RS resource pools”.
	Applicant presents an argument that while paragraph 0172 of Kim is very detailed, that this language of the paragraph is not replicated in page 14 of the Provisional applications cited (62/373,975; 62/376,415; 62/378,231, for example), but this is not what the claim rejection introduce a new DCI field similar to PQI, having at least ZP CSI-RS indication field only for the purpose of rate matching for aperiodic CSI-RS.” PQI is well known in the art as a 2-bit field, and it is further defined by the provisional as such (see page 14, line 12 “2 bit PQI field”). Thus, the support needed by the Provisional applications for the language of paragraph 0172 being used in the rejection is clearly there. Paragraph 0172 recites a 2-bit field representing a determined use of CSI-RS resources and the Provisional application provide the support for exactly that. For at least these reasons it is believed that the references to Yum and Kim meet the limitations of the independent claims as they stand.
	With regards to dependent claims 24, 29, 33 and 38, Applicant argues that “these portions of Yum do not appear to describe a set of aperiodic ZP CSI-RS configurations that consist of resources that overlap with a pool of aperiodic CSI-RS resources, as actually specified by the claims”. Essentially the claims state that a set of ZP CSI-RS resources overlap (or at least partially share) resources of aperiodic CSI-RS. Paragraphs 0331-0334 of the Yum reference disclose a resource utilization and dynamic indication of CSI-RS, in which an indication is provided for resources to be used for aperiodic CSI-RS and resources in the pool that do not have the indication are used for other purposes, e.g. data transmission. In other words, within the pool of resources, some resources are used aperiodic CSI-RS and other resources are construed as 
	With regards to claims 25 and 34, the claims recite the indication representing that “no aperiodic CSI-RS resource is used”. However, it is understood that the dynamic indication of aperiodic CSI-RS transmission as mentioned in paragraph 0333 covers the possibility of “no resource used”, as the reference itself teaches in paragraphs 0163-0169 and table 8, that the indication can represent no transmission (for example for an index 0 as shown in table 8). Thus, the claims are believed to be met by the cited references.


(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AIXA A GUADALUPE CRUZ/Patent Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/JAE Y LEE/Primary Examiner, Art Unit 2466  
                                                                                                                                                                                                      /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.